      Case 0:20-cv-00215-SWS Document 103 Filed 02/11/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT                FILED

                     FOR THE DISTRICT OF WYOMING


CARLIE SHERMAN, ANNA GOZUN,                                    11:05 am, 2/11/21
AMANDA NASH, and JOHN DOE on                               U.S. Magistrate Judge
behalf of themselves and all similarly
situated persons,

             Plaintiffs,
      vs.                                  Case No. 20-CV-00215-SWS

TRINITY TEEN SOLUTIONS, INC., a
Wyoming corporation; TRIANGLE
CROSS RANCH, LLC, a Wyoming
limited liability corporation; MONKS OF
THE MOST BLESSED VIRGIN MARY
OF MOUNT CARMEL, d/b/a MYSTIC
MONK COFFEE, a Wyoming
corporation; GERALD E. SCHNEIDER;
MICHAELEEN P. SCHNEIDER;
ANGELA C. WOODWARD; JERRY D.
WOODWARD; DANIEL SCHNEIDER;
MATHEW SCHNEIDER; MARK
SCHNEIDER; KARA WOODWARD;
KYLE WOODWARD; THOMAS
GEORGE; JUDITH D. JEFFERIS;
DALLY-UP, LLC, a Wyoming limited
liability corporation; ROCK
CREEK RANCH, INC., a Delaware
corporation; DIOCESE OF CHEYENNE,
a Wyoming corporation; and the
SOCIETY OF OUR LADY OF THE
MOST HOLY TRINITY, a Texas
corporation; and NEW MOUNT
CARMEL FOUNDATION, INC., a
Wyoming corporation,

             Defendants.
        Case 0:20-cv-00215-SWS Document 103 Filed 02/11/21 Page 2 of 6




      ORDER DENYING PLAINTIFF’S MOTION TO PROCEED UNDER A
                         PSEUDONYM [7]


       This matter is before the Court on Plaintiff’s Motion to Proceed Under a Pseudonym

and for Protective Order (ECF No. 7). Plaintiff seeks permission to proceed under a

pseudonym because of the intimate nature of his allegations. The Court finds that the public

interest in open legal proceedings outweighs Plaintiff’s privacy interest. Further, Plaintiff’s

status as a class action representative requires disclosure of his identity in order to fairly and

adequately protect the interests of the class.

                                         BACKGROUND

       Plaintiff John Doe filed suit under the Trafficking Victims Protection Reauthorization

Act. Plaintiff seeks leave to proceed under a pseudonym for fear of embarrassment over the

nature and severity of the child abuse he sustained as a child. Plaintiff suffers from post-

traumatic stress disorder, agoraphobia, and other mental health issues. Because his claims are

“of the utmost intimacy,” Plaintiff asserts disclosure of his identity will further compound his

mental health issues. (ECF No. 7, at 3). Additionally, Plaintiff argues disclosure of his identity

will prejudice his future employment and relationships.

       Defendants Triangle Cross Ranch, LLC (“TCR”), Gerald E. Schneider, Michaeleen P.

Schneider, Matthew Schneider, Mark Schneider and Thomas George (“Defendants”) oppose

the Motion. (ECF No. 97). Defendants argue Plaintiff’s circumstances do not meet the requisite

exceptionality necessary to proceed anonymously. Additionally, Defendants argue that as the

class action representative, Plaintiff must disclose his identity. Finally, Defendants assert they

would be unfairly prejudiced if Plaintiff proceeds under a pseudonym.
        Case 0:20-cv-00215-SWS Document 103 Filed 02/11/21 Page 3 of 6




                                        RELEVANT LAW

       Comporting with the fundamental presumption of open and available judicial

proceedings, the Federal Rules of Civil Procedure require pleadings to use the real names of

all real parties in interest. Fed. R. Civ. P. 10(a), 17(a). Nevertheless, courts allow parties to

proceed anonymously in “exceptional cases.” Raiser v. Brigham Young University, 127 F.

App’x 409, 410 (10th Cir. 2005); Doe v. Megless, 654 F.3d 404, 408-09 (3d Cir. 2011);

Femedeer v. Haun, 227 F.3d 1244, 1246 (10th Cir. 2000) (“[p]roceeding under a

pseudonym in federal court is, by all accounts, an unusual procedure.”).

        In order to proceed anonymously, Plaintiff must show that disclosure of his identity

would: (1) reveal highly sensitive and personal information; that would (2) result in social

stigma or the threat of real and imminent physical harm. Raiser, 127 Fed. App’x., at 411.

Whether to permit a party to proceed under a pseudonym is within the district court’s

discretion. M.M. v. Zavaras, 139 F.3d 798, 802 (10th Cir. 1998). In exercising its discretion, a

court must weigh the public interest against the plaintiff’s claimed right to privacy. Id. at 803.

       Under Federal Rule of Civil Procedure 23(a), a member of a class may sue as a

representative of the party on behalf of all members only if:

               (1) the class is so numerous that joinder of all members is
               impracticable; (2) there are questions of law or fact common to
               the class; (3) the claims or defenses of the representative parties
               are typical of the claims or defenses of the class; and (4) the
               representative parties will fairly and adequately protect the
               interests of the class.

With respect to Rule 23(a)(4), two considerations must be met to determine the legal adequacy

of the representative parties: “1) do the named plaintiffs and their counsel have any conflicts

of interest with other class members and (2) will the named plaintiffs and their counsel
        Case 0:20-cv-00215-SWS Document 103 Filed 02/11/21 Page 4 of 6




prosecute the action vigorously on behalf of the class?” Rutter & Wilbanks Corp. v. Shell Oil

Co., 314 F.3d 1180, 1187–88 (10th Cir. 2002) (internal citations omitted); Fed. R. Civ. P.

23(a)(4).

                                           ANALYSIS

       In weighing the two competing interests, the Court finds that Plaintiff’s interests are

not sufficiently exceptional to outweigh the public interest in maintaining open judicial

proceedings in this case. First, the subject matter of this litigation is not highly sensitive in

nature as typically defined by courts. Plaintiff claims the severity of the alleged child abuse is

of the utmost intimacy. Generally, a showing of highly sensitive is met in cases involving

“abortion, birth control, transsexuality, mental illness, welfare rights of illegitimate children,

AIDS, and homosexuality.” Megless, 654 F.3d at 409 (internal citations omitted). While child

abuse is certainly serious, its sensitive nature is also weakened here because Plaintiff is no

longer a child and these allegations occurred more than nine years ago.

       Plaintiff has also failed to show how disclosure of his child abuse would result in social

stigma or the threat of real and imminent physical harm. Plaintiff asserts the social stigma

includes personal embarrassment, harm to his reputation, and future prejudice in employment

and relationships. Additionally, Plaintiff fears the risks associated with exposing his parents to

“public shame and harassment.” (ECF No. 7, at 3). While the Court is sympathetic with these

fears, the risk of embarrassment is generally insufficient to allow anonymity. Raiser, 127 Fed.

Appx. at 411. Further, Plaintiff has not shown how embarrassment would lead to any real

threat of imminent physical danger. Plaintiff claims his embarrassment will further exacerbate

his psychiatric conditions. However, Plaintiff provided no particularized evidence
          Case 0:20-cv-00215-SWS Document 103 Filed 02/11/21 Page 5 of 6




documenting his psychiatric conditions, or proof that embarrassment would cause imminent

danger.

       In contrast, there is a public interest in open and fair proceedings. Plaintiff has publicly

alleged serious wrongdoings against Defendants. Because the allegations are severe, policy

and fairness to Defendants lean in favor of openness. Raiser, 127 F. App'x at 411 (“[l]awsuits

are public events.” (citing Doe v. Frank, 951 F.2d 320, 324 (11th Cir.1992))).

          Plaintiff’s role as the class representative in this case also weighs in favor of an open

proceeding. If Plaintiff proceeds under a pseudonym, it will be difficult to ascertain if Plaintiff

and his counsel can fairly and adequately protect the interests of the class. First, without

knowing Plaintiff’s identity, it would be difficult to determine if he and his counsel have

conflicts of interest with other class members. Second, and most important, as the class

representative, Plaintiff has a fiduciary duty and obligation to vigorously prosecute the

interests of the class. In re Ashley Madison Customer Data Sec. Breach Litig., No. 2669, 2016

U.S. Dist. LEXIS 46893, at *17-19 (E.D. Mo. Apr. 6, 2016). In order to do so, the other class

members should know who is representing them.

       Thus, when weighed against the public’s interest in open court proceedings, the Court

finds that Plaintiff has not sufficiently demonstrated that disclosure of his identity would reveal

highly sensitive, personal information that would result in social stigma or the threat of real

and imminent physical harm.

                                          CONCLUSION

       Courts allow plaintiffs to proceed under a pseudonym only in limited, exceptional

circumstances. Raiser, 127 Fed. App’x., at 411. Furthermore, Plaintiff has a “fiduciary
        Case 0:20-cv-00215-SWS Document 103 Filed 02/11/21 Page 6 of 6




obligation to fairly represent the entire class.” In re Ashley Madison Customer Data Sec.

Breach Litig., 2016 U.S. Dist. LEXIS 46893, at *17-19. For these reasons, the Court denies

Plaintiff’s Motion. Nevertheless, the Court does recognize the sensitive and confidential nature

of the claims in this matter, and Orders parties to confer about entering an appropriate

protective order in this matter.

       NOW, THEREFORE, IT IS ORDERED Plaintiff’s Motion to Proceed Under a

Pseudonym [Doc. 7] is DENIED.

       IT IS FURTHER ORDERED the parties shall confer and establish an appropriate

protective order to be entered in this matter.

       Dated this 11th day of February,
                                   ary, 2021.



                                     Kelly H. R
                                              Rankin
                                                ankiin
                                     United States Magistrate Judge
